Citation Nr: 1442041	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease
(DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2013, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2013 decision.  That same month, the Court issued an Order vacating the October 2013 Board decision.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion states that a remand is warranted because the Veteran last underwent a VA examination in August 2009, at which time he noted that doctors had told him to take over-the-counter drugs, but that he subsequently reported that his "over-the counter drugs were not working, and that he could not get out of bed as a result."  The Joint Motion concluded that another examination was therefore required.  Citing Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, in its October 2013 decision, the Board stated:

The Veteran's August 2009 VA examination shows negative findings for any bladder or bowel impairment that would warrant a separate evaluation under the
General Rating Formula for neurologic abnormalities.  The Veteran does have subjective complaints of shooting pain and numbness in his legs as a result of his
disability.  It is evident that the VA examiner took his complaints under consideration during the examination, however, the VA examiner reported no objective findings of radiculopathy that would warrant a separate evaluation providing objective evidence against such a finding.

In its "Findings of Fact," the Board concluded, "There is no competent evidence of record providing an objective diagnosis of a neurological disability associated with service connected degenerative disc disease of the lumbar spine."

Despite the above, the Joint Motion states that the Veteran was noted to have decreased light touch of the entire sole of the right foot, and that the Board failed to explain why this was not objective evidence of radiculopathy so as to warrant an additional separate rating.  Citing 38 C.F.R. § 4.71a, Note 1.

Given the foregoing, on remand, the Veteran should be afforded another VA examination of his low back, to include an opinion as to whether or not the Veteran has a neurological disorder that has been caused or aggravated by his service-connected lumbar spine disability.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant spine symptoms following separation from service, the records of which are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  The Veteran himself is asked to submit such records himself in order to expedite his case and avoid additional delay. 

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an appropriate examination of his lumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary studies and tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

With regard to degenerative disc disease of the lumbar spine, the examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is as likely at not to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or upon repeated use. 

With regard to any neurological symptoms of the right or left lower extremity (if any), the examiner should describe such symptoms (if any), and he/she must provide an opinion as to whether these symptoms are manifestations of a neurological disability, and, if so, whether it is at least as likely as not that such disability has been caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.

A review of the joint motion cited above may help the examiner understand what the Board is required to do in this case.  

A complete rational must be provided for all opinions expressed.  If the examiner finds that it is impossible to provide any of the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether there is inadequate factual information on which to base an opinion, or the question falls outside of the limits of current medical knowledge or scientific development.
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for the determination, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



